PER CURIAM.
| granted. Although the Articles of Partnership contain detailed provisions for selection of a certified public accountant to value the withdrawing partner’s interest, the articles are silent with regard to the partners’ right to contest the valuation. Therefore, we see no error in the judgment of the district court “reserving to defendants the right to initiate proceedings to challenge the value of their interests, as determined by the Certified Public Accountant previously selected by the parties.”
*95Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court is reinstated. The case is remanded to the district court for further proceedings.